                  Case: 1:19-cv-05023 Document #: 10 Filed: 09/06/19 Page 1 of 1 PageID #:141

                                                         AFFIDAVITOF SERVICE

 Case:          Court:                                                  County:                           Job:
 19-CV-         UNITED STATES DISTRICT COURT NORTHERN DISTRICT          Cook, 1L                          3737044
 5023           OF ILLINOIS
 Plaintiff/Petitioner:                                                  Defendant / Respondent:
 RooR Internation BV and Sream, Inc                                     CIRCLE S MART and ISSAM BATNIJ
 Received by;                                                           For:
 LawLabs, LLC                                                          The Ticktin Law Group, PLLC

 To be served upon:
 ISSAM BATNIJ

I, Maliha Iqbal, being duly sworn, depose and say: I am over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected, I was authorized by law to make service of the documents and informed said person of
the contents herein


Recipient Name/Address: ISSAM BATNIJ, Company: 4754 W, North Ave, Chicago, IL 60614

Manner of Service: Personal/lndividual, Sep 5, 2019, 11:19 am CDT
Documents: Summons, Amended Complaint, Exhibits, MIDP & Standing Orders


Additional Comments:
1) Successful Attempt; Sep 5, 2019, 11:19 am CDT at Company: 4754 W. North Ave, Chicago, I L 60614 received by ISSAM BATNIJ. Ethnicity:
Middle Eastern; Gen^r: Male; Height: 5'10"; Hair: Black; Eyes: Brown; Other; Wearing glasses and checkered blue shirt.;




 laliha Iqbal                               Date


LawLabs, LLC
3033 N dark St
Chicago, IL 60657
877-824-3586
